Citation Nr: 0414940	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  95-02 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right ear otitis media.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right ear tinnitus.

3.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1980 to July 1983 and 
from November 1989 to November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which in part granted service connection 
for right ear otitis media with hearing loss and tinnitus as 
manifestations of the same disability, and assigned a 
noncompensable evaluation.  The veteran disagreed with the 
level of disability assigned.  In a May 2000 hearing 
officer's decision, the veteran's disabilities were evaluated 
separately and he was assigned 10 percent for his right ear 
otitis media, and 10 percent for his tinnitus, effective 
November 1993 the date of his claim.  The veteran continued 
to maintain disagreement, and these issues remained on 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).

This case was previously before the Board in July 2003 when 
it was remanded for additional development to include a new 
VA examination, and reconsideration under the Veterans Claims 
Assistance Act of 2000 (VCAA)  The requested actions have 
been completed, and the Board proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's right ear otitis media is manifested by 
chronic drainage.

3.  The veteran is in receipt of the maximum schedular 
evaluation for tinnitus.

4.  The veteran is not totally deaf in the left ear; his 
right ear hearing corresponds to acuity level I.

5.  The veteran's right ear otitis media, right ear tinnitus, 
and right ear hearing loss are not shown to present an 
exceptional or unusual disability picture such as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right ear otitis media have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.87, Diagnostic Codes 6200, 6201 (effective before 
and after June 10, 1999).

2. The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.87, 
Diagnostic Code 6260 (effective before and after June 10, 
1999).

3. The criteria for a compensable evaluation for right ear 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85-
4.87, Diagnostic Code 6100 (effective before and after June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a March 2003 letter, the Board attempted to comply with the 
VCAA requirements directly by sending a letter to the veteran 
notifying him of the new duties to notify and to assist.  The 
Board initially proceeded to notify the veteran of the VCAA 
under its authority within 38 C.F.R. § 19.9(a)(2).  However, 
this regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  As such, the veteran's claim was remanded to the RO 
for reconsideration and to ensure compliance under the VCAA, 
which was accomplished in an October 2003 Supplemental 
Statement of the Case.  

The veteran has been notified of the information necessary to 
substantiate his claims for increased ratings for right ear 
otitis media, tinnitus and hearing loss, by means of the 
December 1994 rating decision, the May 2000 hearing officer's 
decision, the January 1995 statement of the case, 
supplemental statements of the case issued in May 2000 and 
October 2003, and the Board's March 2003 letter.  By 
regulatory amendment effective June 10, 1999, changes were 
made to the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. §§ 
4.86 and 4.87.  See 64 Fed. Reg. 25202 (1999).  The veteran 
was informed of these changes in the May 2000 supplemental 
statement of the case.  In the March 2003 letter, VA informed 
the veteran that evidence needed to substantiate his claims 
for increased ratings for right ear hearing loss, right ear 
otitis media, and right ear tinnitus would be evidence 
tending to show that he met the criteria for the next higher 
rating.  Specifically, he was informed that he needed to 
present evidence showing a pattern of very severe hearing 
loss in the right ear and evidence showing that his right ear 
otitis media and tinnitus resulted in an exceptional degree 
of disability, characterized by interference with employment 
and repeat hospitalizations, such that the schedular rating 
standards would not adequately contemplate these 
disabilities.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the March 2003 letter, the VA informed the 
veteran that it must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other federal agencies.  The VA further informed 
the veteran that as long as he provided enough information 
about these records, VA would assist in obtaining them, but 
noted that he had the ultimate responsibility to make sure 
that these records were received by VA.  VA also told him 
that it would assist him by providing a medical examination 
or obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  VA asked the 
veteran to tell it about any additional information or 
evidence that he wanted VA to try to get for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the VA did obtain the service medical 
records, as well as all records of the veteran's postservice 
treatment identified by the veteran.  Additionally, in 
connection with the duty to assist, VA provided compensation 
and pension examinations in January 1994, August and 
September 1998, and September 2003.  The veteran provided 
testimony in a personal hearing before a hearing officer at 
the RO in August 1998.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issues of service 
connection for otitis media, tinnitus and hearing loss, a 
substantially complete application was received on November 
1993.  Thereafter, service connection was granted in a rating 
decision dated in December 1994; however, the veteran 
disagreed with the level of disability assigned to each of 
these disabilities.   Only after that rating action was 
promulgated did VA, in March 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims for increased evaluations, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369  (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, at 421.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on March 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice, notwithstanding its initial issuance by the Board 
prior to its June 2003 remand, was provided prior to 
recertification to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated by the agency of original jurisdiction 
and a Supplemental Statement of the Case (SSOC) was provided 
to the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court further held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In numerous communications with the 
VA, the veteran was repeatedly put on notice as to the need 
for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Any failure to adhere to the requirements of 
the VCAA has not resulted in any detriment to his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Decision

Factual Background

The service medical records show a history of recurring ear 
infections since childhood.  In 1979, the veteran underwent a 
right ear surgery for tympanic membrane replacement.  An 
April 1984 ENT (ear, nose and throat) clinic consultation 
showed a diagnosis of right serous otitis media.  A June 1984 
VA examination noted scarring of the right ear drum and some 
high pitched hearing loss.  In a July 1984 rating decision, 
service connection was denied for bilateral hearing loss as a 
preexisting condition not aggravated by service.  

During his second period of service, the veteran was found to 
have post surgical adhesions with immobility of his right 
tympanic membrane and underwent exploratory tympanoplasty and 
mastoidectomy.  In a January 1994 VA examination, shortly 
after discharge from service, the veteran gave a history of 
middle ear surgery while in the service, and being unable to 
hear out of his right ear.  He was issued a hearing aid at 
discharge, but it made his ear bleed.  Examination of the 
right ear showed a narrowed and smooth tapering external 
canal with the opening to the tympanic membrane approximately 
one half the diameter of the left.  The tympanic membrane was 
markedly sclerotic, and no middle ear structures could be 
seen.  On the audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
25
45
55
LEFT
0
0
5
5
25

Average puretone threshold was 44 decibels in the right ear 
and 11 in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 94 
percent in the left ear.  The veteran described the onset of 
tinnitus in the right ear only as after his ear surgery 
during service.  The conclusion was mild to moderate 
conductive loss in the right ear, normal hearing in the left 
ear.  Subsequent ENT examination of the ears in March 1994 
resulted in a diagnosis of chronic otitis media on the right, 
non-suppurative.  A hearing aid was recommended for the right 
ear.

In December 1994, service connection was granted for otitis 
media with hearing loss and tinnitus in the right ear.  In 
January 1995, the veteran wrote that every time he tried to 
use a hearing aid, his ear would bleed, and he could not hear 
people talk in his right ear or hear normal sounds.  

In an August 1998 personal hearing, the veteran testified 
that his right ear was wet all the time.  He added that he 
still could not wear a hearing aid because it would make his 
ear bleed.  

Another VA audiological examination was conducted in August 
1998.  Puretone thresholds for the right ear, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
40
60
55

Average puretone threshold was 51 decibels in the right ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  Hearing in the left ear was noted 
to be normal in all frequencies.

On VA ENT examination in September 1998, the veteran reported 
increased hearing difficulty and ringing 24 hours a day in 
the right ear since the surgery in the service.  The left ear 
canal was clear, and the tympanic membrane moved well and 
appeared normal.  The right external canal had mild edema and 
debris.  After removing the debris, the examiner found the 
medial canal to be erythematous and edematous with granular 
degeneration to the lateral surface of the tympanic membrane.  
The diagnosis was conductive hearing loss on the right with 
disarticulated ossicular chain.  There was also persistent 
right sided tinnitus and current infection.  

VA outpatient treatment records were obtained and reviewed.  
These do not show treatment for his ear problems, but note 
his ear problems only as part of his medical history.  

Another VA audiological examination was conducted in August 
2003.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
45
60
60

Average puretone threshold was 54 decibels in the right ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The audiologist reported that the 
left ear had normal hearing at all the frequencies.  On ENT 
examination, the examiner reviewed the medical records and 
noted that the recent audiological examination was 
essentially unchanged since his prior examination in 1998.  
He also noted that the veteran had been unable to wear a 
hearing aid because of chronic infection.  The impression was 
that the veteran had had an aggressive worsening of his 
hearing in the right ear because of continued infections in 
that ear.  The veteran did not seem particularly interested 
in further surgery in an attempt to dry out the ear.  The 
progressive hearing loss was related to the chronic 
infections in the right ear which had persisted since his 
surgery in service. 

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the  VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R.  Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §  4.1 (2003).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history,  reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of  disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual  conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102,  4.3 (2003). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.

Right Ear Otitis Media

VA laws governing the rating of hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  64 
Fed.  Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 
4.85).  Where  the law or regulations governing a claim are 
changed while the claim is pending, the version most 
favorable to the claimant applies (from the effective date of 
the change), absent congressional intent to the contrary.  
See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to the June 10, 1999, the Rating Schedule provided a 10 
percent rating for chronic, suppurative otitis media during 
the continuance of the suppurative process and stated that 
this rating was to be combined with a rating for any hearing 
loss.  38 C.F.R.  § 4.87a, Diagnostic Code 6200 (effective 
prior to June 10, 1999).  Chronic, catarrhal otitis media was 
to be rated under loss of hearing.  38 C.F.R. § 4.87a, 
Diagnostic Code 6201 (effective prior  to June 10, 1999). 

The revised Rating Schedule for chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) 
provides a 10 percent rating when there is evidence of 
suppuration or aural polyps.  38 C.F.R. § 4.87, Diagnostic 
Code 6200 (effective after  June 10, 1999).  It is noted that 
hearing impairment and  complication such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of the skull 
are to be rated separately.  Chronic nonsuppurative otitis 
media with effusion, also referred to as serous otitis media, 
is to be rated as hearing impairment.  38 C.F.R. § 4.87, 
Diagnostic Code 6201 (effective after June 10, 1999). 

The Board finds that the veteran's right ear otitis media as 
shown by the medical evidence is manifested by chronic 
infections in the right ear, making it difficult for him to 
wear a hearing aid.  His is receiving 10 percent for chronic 
suppurative otitis media.  A higher initial rating is not 
warranted as there is no higher schedular evaluation possible 
under either the old or the new regulations.  

Right Ear Tinnitus

Service connection for tinnitus has been established with a 
10 percent evaluation under the criteria of Diagnostic Code 
6260.  When the appellant filed his claim for service 
connection for tinnitus, that criteria provided for a 10 
percent evaluation where tinnitus was persistent as a symptom 
of head injury, concussion, or acoustic trauma. See 38 C.F.R. 
§ 4.87 (1999). Under amended criteria effective June 10, 
1999, a 10 percent evaluation may be assigned for recurrent 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2000 to 
2002).  A separate evaluation for tinnitus could be combined 
with an evaluation under Diagnostic Codes 6100 (hearing 
loss), 6200 (otitis media, mastoiditis, and cholesteatoma), 
6204 (peripheral vestibular disorders) or other Diagnostic 
Code, except when tinnitus supports an evaluation under one 
of those diagnostic codes. Id., Note.

In response to perceived ambiguity in this criteria, VA's 
General Counsel concluded that a single 10 percent disability 
rating is to be assigned for tinnitus, regardless of whether 
tinnitus is perceived as unilateral or bilateral. See 
VAOPGCPREC 2-2003.  The criteria was again amended effective 
June 13, 2003, to provide that only a single 10 percent 
evaluation could be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head. 
38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2003).  It 
was noted that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be pathologic) was not to be evaluated under this 
Diagnostic Code, but evaluated as part of any underlying 
condition causing it. Id. at Note (3).

The Board observes that there is no substantive change in the 
recent revision of the regulation; therefore, the Board's 
consideration whether an increased evaluation for tinnitus is 
warranted is not prejudicial to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

VA examinations in January 1994, September 1998, and 
September 2003 indicate that the veteran does not have 
bilateral tinnitus, but tinnitus on the right side only.  The 
currently assigned 10 percent evaluation is the highest 
rating possible under Diagnostic Code 6260.  There is no 
basis for the assignment of a higher schedular rating.  
Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent.  

Notwithstanding the above, the veteran's representative has 
argued for the application of separate evaluations for each 
ear.  Even assuming that the veteran had bilateral tinnitus 
for which he was service connected, this argument would fail.  
Separate evaluations are not warranted for each ear, as legal 
authority in explicit terms precludes such separate 
evaluations.  In VAOPGCPREC 2-2003, the General Counsel noted 
that "tinnitus is the perception of sound in the absence of 
an acoustic stimulus." Id. citing THE MERCK MANUAL 665 (17th 
Ed. 1999).  The General Counsel referenced the notice of 
proposed rulemaking in its opinion for the medical 
explanation of tinnitus that resulted in the amendment to 
Diagnostic Code 6260, by stating the following, in part:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs (Diseases 
of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of 
generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; 
and Mechanisms of Tinnitus, Allyn and 
Bacon, 1995, J. Vernon and A. Moller 
(Eds)).

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  67 Fed. Reg. 
59,033 (Sept. 19, 2002).

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified in 
true tinnitus, and the source of this perceived noise is not 
in either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
It then made a determination that the original and revised 
versions of Diagnostic Code 6260 authorized a single 10 
percent rating for tinnitus regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  Furthermore, the General Counsel noted that the 
most recent amendment to Diagnostic Code 6260, which 
indicates that only a single 10 percent disability rating is 
authorized for tinnitus, merely restated the law as it 
existed both prior to and after the 1999 amendment.  
Accordingly, the rule that only a single 10 percent 
disability rating is authorized for tinnitus, regardless of 
whether the tinnitus is perceived as unilateral, bilateral, 
or in the head, is for application in cases arising both 
before and after the 1999 amendment.  As a result of the 
General Counsel's finding in the precedential opinion, the 
Board is precluded from granting separate evaluations for 
each ear affected by tinnitus, as precedential opinions of 
the General Counsel are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000). 

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
rating criteria preclude an evaluation in excess of 10 
percent for tinnitus, whether bilateral, or in the veteran's 
case, unilateral on the right side only.  Appeals where the 
law and not the evidence is dispositive are terminated 
because of the absence of legal merit or the lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).  In this case, the law mandates that no more 
than a 10 percent evaluation is assigned for tinnitus in the 
right ear.  Consequently, the appeal with regard to 
entitlement to an evaluation in excess of 10 percent is 
denied.

Right Ear Hearing Loss

As noted above, VA laws governing the rating of hearing  
impairment and diseases of the ear were revised during the 
course of this appeal.  Therefore, the version most favorable 
to the claimant applies.  The Court has held that the 
assignment of  disability ratings for hearing impairment are 
to be derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level.  To evaluate the degree of disability from 
unilateral service-connected defective hearing, the rating 
schedule establishes eleven (11) auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85(b), 
(e).  When hearing loss is service connected in only one ear, 
the non-service connected ear will be assigned Level I, 
unless there is total deafness in that ear. See 38 U.S.C.A. 
§ 1160(a)(3) (West 1991); 38 C.F.R. § 3.383(a)(3) (1998; and 
VAOGCPREC 32-97); and, effective June 10, 1999, 38 C.F.R. 
§ 4.85(f).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Moreover, pursuant to 38 C.F.R. § 4.85(c), "Table VIa will be 
used when the examiner certifies that use of the speech 
recognition test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86."  
Pursuant to subsection (a) of 38 C.F.R. § 4.86, when the 
puretone threshold at the 1000, 2000, 3000, and 4000 Hertz 
frequencies is 55 decibels or more, "the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately."  Id. 

The Board acknowledges that Congress recently amended 38 
U.S.C.A. § 1160. Under the version in effect when the veteran 
began his appeal where a veteran has suffered total deafness 
in one ear as a result of service-connected disability and 
total deafness in the other ear as a result of nonservice-
connected disability not the result of the veteran's own 
willful misconduct the VA shall assign and pay to the veteran 
the applicable rate of compensation as if the combination of 
disabilities were the result of service-connected disability. 
Under the amended version where a veteran suffered deafness 
compensable to a degree of 10 percent or more in one ear as a 
result of service-connected disability and deafness in the 
other ear as a result of nonservice-connected disability not 
the result of the veteran's own willful misconduct, the VA 
shall assign and pay to the veteran the applicable rate of 
compensation as if the combination of disabilities were the 
result of service-connected disability.  See Veterans Benefit 
Act of 2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 
2002); 38 U.S.C.A. §  160(1)(a)(3).  However, neither version 
of this statute has bearing on the veteran's claim because, 
the veteran's service-connected right ear is not totally 
deaf, or as will be explained below, compensable to a degree 
of 10 percent or more.

In this case, the veteran's most recent VA audiological 
evaluation, dated in September 2003, revealed an average 
puretone threshold hearing level of 54 dB for the right ear, 
with a speech discrimination score of 94 percent.  
Application of these scores to table VI results in a 
designation of "I" for the right ear.  This, combined with 
the Roman Numeral designation of "I" for the veteran's 
nonservice-connected left ear, when applied to table VII, 
results in a noncompensable (0 percentage) evaluation for 
hearing impairment for the right ear under DC 6100.  Thus, 
under the circumstances described above, an increased 
disability rating for right ear hearing loss is not warranted 
in this case.  The Board has considered not only the most 
recent audiological record, but the results of all 
audiological testing, including testing in January 1994 and 
August 1998; however, none of these results in a compensable 
evaluation for the veteran's service connected right ear 
hearing loss.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (regarding "staged" ratings where the appeal is from 
an initial rating).  

The Board notes that revisions in the rating schedule allow 
for application of Table VIa, which is based solely on 
puretone averages, provided that pure tone thresholds in each 
of four specified frequencies are 55 decibels or more.  38 
C.F.R. § 4.86 (2003).  Prior to the revision, Table VIa was 
only for application when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85(c) 
(1998).  The Chief of the Audiology clinic has not certified 
the use of Table IVa in any of the VA audiology examinations.  
The Board has also considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  However, given that none of 
the evidence reflects puretone thresholds at all of the 1000, 
2000, 3000, and 4000 Hertz frequencies at 55 dB's or more, 
consideration of Table VIa is not warranted in this instance.  
Furthermore, consideration of section 4.86(b) is also not 
warranted, given that the evidence does not reflect a 
simultaneous puretone threshold of 30 dB or less at 1000 
Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz.  As such, the Board determines that neither the new 
regulations or the old are more favorable to the veteran.  

The Board is cognizant that, in recent years, scientific and 
accurate techniques have become available for testing organic 
hearing loss, and that professional audiologists, in 
assessing hearing impairment, utilize these techniques.  
Experience has shown that controlled audiology testing makes 
possible a reliable and accurate reflection of the true 
extent of a veteran's hearing loss.  See Lendenmann, supra.  
The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating assigned, the evidence of record reflects 
that the current noncompensable rating for right ear hearing 
loss is appropriate. 

Extraschedular Consideration

The Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. 3.321(b).  However, the Board believes, as did the 
RO, that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability levels.  The record does not reflect 
that the veteran's disabilities have markedly interfered with 
his earning capacity or employment status, or have 
necessitated frequent periods of hospitalization.  In the 
absence of evidence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

Conclusion

Lastly, in reaching these decisions, the Board is cognizant 
of the "benefit of the doubt" rule reflected in 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 3.102, 4.3. However, the Board finds 
that the weight of the evidence is against the veteran's 
claims for increased initial ratings for his service 
connected disabilities.  As such, this case does not present 
an approximate balance of positive and negative evidence for 
application of the benefit of the doubt doctrine.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for right 
otitis media is denied.

An initial evaluation in excess of 10 percent for right ear 
tinnitus is denied.

An initial compensable evaluation for right ear hearing loss 
is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



